Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on July 18, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kollin et al. (US 2018/0120563 A1). 
Regarding claim 1, Kollin discloses a head-mounted display device (paragraph 0015), comprising: a projection device (“OPTICS” in Fig. 7), configured to provide an image beam; at least one waveguide element (708), having a light incident end and a light output end, wherein the light incident end is configured to receive the image beam, and the image beam is transmitted by the at least one waveguide element and emitted from the light output end; and a light shielding element (702, paragraph 0037), disposed between the projection device and the light incident end of the at least one waveguide element, wherein the image beam has a converged position (paragraph 0037 discloses rays converging into a small aperture near the fixed aperture mask 702), and the converged position is located at external of the projection device.  
Still regarding claim 1, Kollin discloses the light shielding element (702) may be placed in a plane encompassing the aperture of the converged position in paragraph 0037.  Kollin teaches the claimed invention except for the converged position located between the light shielding element and the light incident end of the at least one waveguide element.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to dispose the light shielding element anywhere along the optical path for the purpose of selectively blocking higher order modes or unwanted modes of light.  
Still regarding claim 1, Kollin teaches the claimed invention except for diffraction structures.  However, light coupling diffraction structures, such as diffraction gratings, are well-known and ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use diffraction structures at the light incident end and at the light output end in order to facilitate coupling of light into and out of the waveguides.  
Regarding claim 5, Kollin discloses a light transmitting device (704), disposed on a transmission path of the image beam, and located between the projection device and the light incident end of the at least one waveguide element in Fig. 7.  
Regarding claim 7, Kollin discloses the light shielding element (702) is located between the light transmitting device (704) and the at least one waveguide element (708) in Fig. 7.
Regarding claims 9 and 12, Kollin teaches the claimed invention except for the light transmitting device to be a prism.  However, light transmitting prisms are well-known and commonly used in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use a prism since they are readily available and relatively low in cost.  Further, one having ordinary skill would find it obvious to dispose the light shielding element in or on a reflection surface of the prism in order to integrate the components resulting in a more robust device and to conserve space.
Regarding claim 11, Kollin teaches the claimed invention except for the light transmitting device further comprising an optical adhesive.  However, optical adhesives are well-known and ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use an optical adhesive to attach the light transmitting device to the projection device in order to arrive at a more securely attached and robust device.
Regarding claim 13, Kollin discloses the light shielding element has a light entrance, and a size of the light entrance is greater than or equal to a size of the converged position in paragraph 0037.
Regarding claim 14, Kollin discloses a size of the light incident end is greater than or equal to a size of the converged position in Fig. 7.
Regarding claim 16, Kollin teaches the claimed invention except for the waveguide element being two waveguide elements.  However, it would be obvious to one having ordinary skill in the art to form the waveguide as two waveguide elements, each with a respective diffraction structure, in order to simplify the manufacturing process.

Response to Arguments
Applicant's arguments, see pages 5-6, with respect to claims have been considered but are not persuasive.
On pages 5-6, Applicant states that Kollin does not disclose the feature of a first diffraction structure at the light incident end and a second different structure at the light output end.  However, the rejection of this limitation (in previously filed claim 15, now cancelled and incorporated into claim 1) was done under 35 U.S.C. 103.  In an obviousness rejection, Kollin does not have to explicitly teach this feature.  Kollin discloses a waveguide coupling hologram WGCH 706 to couple input light in Fig. 7 and paragraph 0037.  Kollin further discloses an output coupling hologram 210 in Fig. 2 and paragraph 0021.  Thus, Kollin discloses input and output coupling structures located at the respective light incident end and light output end.  
The only part of the claimed subject matter that Kollin lacks is that the coupling structures are not specifically disclosed as diffraction structures.  However, as stated in the rejection, light coupling diffraction structures are well-known and ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use diffraction structures in order to facilitate coupling of light into and out of the waveguides.  For example, U.S. Pat No. 8,233,204 B1 to Robbins et al. discloses a holographic waveguide display employing diffractive elements to couple light into and out of the waveguide in column 7, lines 10-13.  PG Pub. US 2012/0062998 A1 to Schultz et al. discloses diffractive or holographic input and output couplings are used to couple light into and out of near-eye display waveguides.  Thus, this now establishes that light coupling diffraction structures are indeed commonly used in the art and one of ordinary skill would find it obvious to use those elements in the display device of Kollin as a matter of obvious design choice.  Applicant’s arguments that Kollin does not disclose the claimed subject matter cannot overcome the prima facie obviousness rejection and as such the rejection is hereby maintained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 18, 2022